DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.

Allowable Subject Matter
Claims 1-16 and 18-19 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-16 and 18-19 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claims 1, and 13 (method of manufacturing form),  as argued in Applicant’s Remarks, pages 10-13, dated 05/02/2022, “the first pad and the second pad do not overlap and are spaced apart in a stacking direction, and the first and the second pads are simultaneously bonded to a flexible printed circuit board (FPCB) using a bonding tip comprising: first and second ends having different lengths corresponding to the spaced positions of the first and second pads, respectively; and a body part connecting the first and second ends”. In claims 11 and 12, as previously stated“ forming a second touch sensor electrode layer including a second pad on a protective film; disposing the second touch sensor electrode layer on a second surface of the substrate such that the second pad is exposed to an outside of the substrate in the same direction as the first pad; removing the protective film; attaching a display layer to a surface of the second touch sensor electrode layer from which the protective film is removed”. The closest prior art of record, Cho (US 20130319835) discloses a substrate(500)(see Fig. 8; [0046, 0047]); a first touch sensor electrode layer(110) with first sensing electrode part) disposed on a first surface of the substrate(500)(see Figs. 7-8; [0044]) and including a first pad(top 600) formed on an opposing surface to a surface in contact with the substrate(500)(see Fig. 7 and [0046]); and a second touch sensor electrode layer(120) with second sensing electrode part) disposed on a second surface of the substrate(500)(see Fig. 7; [0044]), exposing at least a portion of the surface in contact with the substrate(500) to an outside of the substrate(500)(see Fig. 7; [0046]), and including a second pad(bottom 600) formed on the portion exposed to the outside of the surface contact with the substrate(500)(see Fig. 7; [0046]). However, singularly or in combination, and including all the other limitations of the claims, fails to anticipate or render the above underlined limitations obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692